Case: 3:15-cr-00156-TMR-MRM Doc #: 48 Filed: 07/08/20 Page: 1 of 6 PAGEID #: 183




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,

                              Plaintiff,              :     Case No. 3:15-cr-156
                                                            Also 3:20-cv-247

                                                            District Judge Thomas M. Rose
       -   vs   -                                           Magistrate Judge Michael R. Merz

GREGORY LEWIS GIBSON,

                              Defendant.              :




                      REPORT AND RECOMMENDATIONS


        This criminal case is before the Court on Defendant’s pro se Motion to Vacate under 28

U.S.C. § 2255 (ECF No. 44), docketed in this Court on June 19, 2020.

       One day prior to Gibson’s pro se filing, Magistrate Judge Sharon Ovington had appointed

Attorney LaToya Berry to consider filing a motion to vacate on Gibson’s behalf (ECF No. 43). To

preserve Gibson’s timely filing date but allow Ms. Berry to review the case, the Court granted her

an extension to review the case and decide whether to file (ECF No. 45).

       Ms. Berry has now completed her review and advised the Court she will not be filing a

motion to vacate. She is accordingly granted leave to withdraw and the Clerk will amend the

docket to indicate Gibson is proceeding pro se.




                                                  1
Case: 3:15-cr-00156-TMR-MRM Doc #: 48 Filed: 07/08/20 Page: 2 of 6 PAGEID #: 184




       Gibson is entitled to have his pro se motion evaluated by the Court. The Motion to

Vacate is therefore before the Court for initial review pursuant to Rule 4(b) of the Rules

Governing § 2255 Proceedings which provides:

               The judge who receives the motion must promptly examine it. If it
               plainly appears from the motion, any attached exhibits, and the
               record of prior proceedings that the moving party is not entitled to
               relief, the judge must dismiss the motion and direct the clerk to
               notify the moving party. If the motion is not dismissed, the judge
               must order the United States to file an answer, motion, or other
               response within a fixed time, or take other action the judge may
               order.


All collateral attacks on criminal judgments at the Dayton seat of court are referred to the

undersigned under General Order Day 13-01 for a report and recommendations. Final decision is

reserved to Judge Rose, the District Judge to whom this case is assigned.

       Gibson seeks relief pursuant to United States v. Davis, 139 S. Ct. 2319 (2019), which held

that 18 U.S.C. § 924(c)(3)(B)’s definition of a crime of violence (the “residual” clause”) is

unconstitutionally vague. The Sixth Circuit had reached the same conclusion in United States v.

Taylor, 814 F.3d 340 (6th Cir. 2016).



Litigation History



       A federal grand jury indicted Gibson on November 10, 2015, and charged him with

conspiracy to commit Hobbs Act robbery (Count One), actual Hobbs Act robbery (Counts Two,

Four, and Five), and use of a firearm in connection with Count Two (Count Three)(Indictment,

ECF No. 12). On February 2, 2016, he entered into a Plea Agreement with the United States in

which he agreed to plead guilty to Counts Two and Three in return for dismissal of the other counts
                                                 2
Case: 3:15-cr-00156-TMR-MRM Doc #: 48 Filed: 07/08/20 Page: 3 of 6 PAGEID #: 185




(ECF No. 17). After the appropriate plea colloquy, Judge Rose accepted the plea. After

considering a presentence investigation report, he sentenced Gibson on May 9, 2016, to thirty-six

months imprisonment on Count Two and a consecutive eight-four months on Count Three

(Minutes, ECF No. 30, Judgment, ECF No. 31). Gibson did not appeal, but later sought permission

from the Sixth Circuit to file a second or successive § 2255 motion. On March 20, 2020, the Sixth

Circuit decided its permission was not necessary because this would be Gibson’s first § 2255

motion. In re: Gregory Lewis Gibson, Case No. 19-3889 (6th Cir. Mar. 20, 2020)(unreported;

copy at ECF No. 40). Although the Sixth Circuit ordered the case transferred to this Court, it was

not docketed until June 19, 2020.



                                                  Analysis



        Gibson claims entitlement to relief under Davis, supra. The Sixth Circuit has held Davis

applies retroactively to cases on collateral review. In re Franklin, 950 F.3d 909, 910 (6th Cir.

2020), citing Welch v. United States, 136 S. Ct. 1257, 1264-65 (2016). Gibson’s motion is timely

because it was filed within one year of the June 24, 2019, decision in Davis 1.

        Davis declared unconstitutionally vague the definition of a crime of violence found in the

so-called residual clause of 18 U.S.C. § 924(c)(3)(B). To obtain relief under Davis, a person

convicted and sentenced for violating 18 U.S.C. § 924(c) must show that his conviction depended

on finding him to have committed a crime of violence under the residual clause definition.




1
 The appropriate filing date could be October 19, 2019, when Gibson filed in the Sixth Circuit or March 23, 2020,
when the case was ordered transferred here, or June 19, 2020, the date the Motion was actually docketed. All three
dates are timely.

                                                         3
Case: 3:15-cr-00156-TMR-MRM Doc #: 48 Filed: 07/08/20 Page: 4 of 6 PAGEID #: 186




       That is not Gibson’s situation. The predicate crime he was charged with committing and

pleaded guilty to was Hobbs Act robbery in violation of 18 U.S.C. § 1951. The Indictment reads:

               3 . On or about September 27, 2015, in the Southern District of Ohio,
               defendants LERONTAE WILLIAMS and GREGORY GIBSON, aiding
               and abetting each other, obstructed, delayed, and affected
               commerce, and the movement of articles and commodities in such
               commerce by robbery and threats of physical violence, in that
               defendants LERONTAE WILLIAMS and GREGORY GIBSON
               knowingly took and obtained personal property consisting of United
               States currency in the presence of employees of the Family Dollar
               located 32 95 West Siebanthaler Avenue , Dayton , Ohio, against
               their will by means of actual and threatened force, violence, and fear
               of injury, immediate and future, to their person .

               In violation of Title 18, United States Code, Sections 1951 and 2 .

(Indictment, ECF No. 12, PageID 57-58.)

       In deciding whether a crime is a violent crime under § 924(c), a federal court must

determine whether it “has as an element the use or attempted use of ‘violent force – that is, force

capable of causing physical pain or injury to another person.” Johnson v. United States, 559 U.S.

133, 140 (2010).” United States v. Rafidi, 829 F.3d 437 (6th Cir. 2016). That element may be

satisfied by showing actual physical contact. United States v. Rafidi, 829 F.3d 437 (6th Cir. July

11, 2016), citing United States v. Street, 66 F.3d 969, 977 (8th Cir. 1995). In the absence of

physical contact, the forcible element can be established by proving a threat or display of physical

aggression “sufficient to inspire fear of pain, bodily harm, or death. Rafidi. This satisfies the

requirement of threatened use of physical force from the earlier 2010 Johnson decision. Rafidi,

quoting United States v. Chambers, 195 F.3d 274, 277 (6th Cir. 1999).




                                                 4
Case: 3:15-cr-00156-TMR-MRM Doc #: 48 Filed: 07/08/20 Page: 5 of 6 PAGEID #: 187




       Hobbs Act robbery is a crime of violence within the meaning of 18 U.S.C. § 924(c). United

States v. Gooch, 850 F.3d 285 (6th Cir. 2017), followed in United States v. Carpenter, 2018 U.S.

Dist. LEXIS 72821 (S.D. Ohio May 1, 2018). Other circuits have unanimously held the same.

       Because Hobbs Act robbery has as an element the use of threatened use of actual violent

physical force against the person of another, it qualifies as a crime of violence under the “elements”

clause definition of that term in 18 U.S.C. § 924(c)(3)(A). Because Gibson’s conviction under §

924(c) is based on a predicate crime, Hobbs Act robbery, which has an element of actual physical

violence, there was no need to resort to the residual clause to convict Gibson under § 924(c).



Conclusion



       Because Gibson’s conviction is not unconstitutional under Davis, his Motion to Vacate

should be denied with prejudice and judgment entered to that effect. Because reasonable jurists

would not disagree with this conclusion, it is also recommended that Petitioner be denied a

certificate of appealability and that the Court certify to the Sixth Circuit that any appeal would be

objectively frivolous and should not be permitted to proceed in forma pauperis.



July 7, 2020.

                                                             s/ Michael R. Merz
                                                            United States Magistrate Judge




                                                  5
Case: 3:15-cr-00156-TMR-MRM Doc #: 48 Filed: 07/08/20 Page: 6 of 6 PAGEID #: 188




                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                6
